Case 1:20-cv-00526-DKW-RT Document 5 Filed 12/10/20 Page 1 of 2                       PageID #: 10




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I



    DARLENE A. VIVIAN,                                Case No. 20-cv-00526-DKW-RT

                Plaintiff,
                                                      ORDER GRANTING
        v.                                            APPLICATION TO PROCEED
                                                      WITHOUT PREPAYMENT OF
    ANDREW SAUL, Commissioner of                      FEES OR COSTS1
    Social Security,

                Defendant.



        Plaintiff Darlene Vivian moves for leave to proceed without prepaying fees

or costs in this social security appeal (“IFP Application”). Dkt. No. 3.

        Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that she is “unable to pay such fees or give security

therefor,” 28 U.S.C. § 1915(a).



1
 Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
hearing.
Case 1:20-cv-00526-DKW-RT Document 5 Filed 12/10/20 Page 2 of 2             PageID #: 11




      Here, Vivian has made the required showing under Section 1915(a). In the

IFP Application, Vivian states that she is unable to work and does not receive any

pay or wages. She further states that, in the past 12 months, the only income she

has received is $388 per month in “general assistance” and $354 per month in food

stamps. She further states that she has $37 in a checking or savings account and

owns no other assets. Vivian also states that she has regular monthly expenses

for, inter alia, food, rent, and transportation, and she will have to repay the State of

Hawai‘i for the “general assistance” she has received.

      In light of these figures, Vivian’s income falls well below the poverty

threshold identified by the Department of Health and Human Services’ (“HHS”)

2020 Poverty Guidelines. See HHS Poverty Guidelines, available at:

https://aspe.hhs.gov/poverty-guidelines. In addition, Vivian has insufficient assets

to provide security for the $402 filing fee while still affording the necessities of

life. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).

      As a result, the Court GRANTS the IFP Application, Dkt. No. 3.

      IT IS SO ORDERED.

      Dated: December 10, 2020 at Honolulu, Hawai‘i.



                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge

                                            2
